 184DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Telecommunications,Inc.andCommunica-tionsWorkers of America,AFL-CIO,Petitioner.Case 3-RC-5855November 29, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING, KENNEDY,AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Bruce D. Rosensteinof the National Labor Relations Board. Following theclose of the hearing the Regional Director for Region3 transferred this case to the Board for decision.Thereafter, the Employer filed a brief.The Board has reviewed the rulings of the HearingOfficer made at the hearing and find that they are freefrom prejudicial error. The rulings are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein. The partiesstipulated that the Employer is a Connecticut corpora-tion and is a wholly owned subsidiary of National Tele-phone Company. The record discloses that the Em-ployer is engaged in the business of leasing, installing,andmaintaining commercial telephone equipmentfrom facilities located in Buffalo, New York, and otherlocations and the parties stipulated that during the pastyear the Employer derived gross revenue in excess of$50,000 in the course and conduct of its business, andpurchased and received goods valued in excess of $50,-000 directly from points located outside the State ofNew York.2.The parties further stipulated that the Petitioner,which claims to represent certain employees of the Em-ployer, is a labor organization as defined in the Act.3.No question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The Petitioner seeks to represent a unit of allemployees including installation and service employeesat the Employer's Buffalo, New York, branch, but ex-cluding all office clerical employees, salesmen, profes-sional employees, guards, watchmen, and supervisorsas defined in the Act.The Employer disagrees with the scope and the com-position of the requested unit. The Employer contendsthat the smallest appropriate unit must include all thebranches in its eastern division and that such a unitshould not include servicemen. The Employer furthercontends that the installation and service managers andthe installation and service foremen should be excludedfrom the unit, while the Petitioner takes no positionregarding these categories of employees.As noted above, the Employer is a wholy ownedsubsidiary of National Telephone Company. It is alsoengaged in the same business as National TelephoneCompany, and in fact functionsas a singlecompanywith the same administrative organization. The recordreveals that the only reason for the existence of a sepa-rate corporate name for Employer was the unavailabil-ity of the name National Telephone Company in NewYork, Massachusetts, and New Jersey at the time ofEmployer's incorporation.We therefore find that the factual considerationswith regard to the appropriateness of the unit inNa-tional Telephone Company, Inc.,215 NLRB No. 17,issued today, are equally applicable here. Thus, inagreement with the Employer, we find, for the reasonsset forth in theNational Telephone Companydecision,that any unit less than divisionwide in scope would beinappropriate. In so concluding, we predicate ourdetermination in this case and in the relatedNationalTelephone Company, Inc.,case on the particular factsin these cases. We make no determination generally asto what would constitute an appropriate unit of anotheremployer's employees in what is described as the inter-connect industry. In view of our unit determination, wedo not reach the unit composition question concerningthe inclusion or exclusion of servicemen. Nor do wefind it necessary to decide whether any of the categoriesof employees mentioned above are supervisors withinthe meaning of the Act.Accordingly, we find the unit requested herein inap-propriate. As the Petitioner has not indicated a desireto proceed to an election in a broader unit, we shalldismiss its petition.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.MEMBER FANNING, dissenting:In view of the facts in this case, it is not difficult todiscern why the majority wrote its opinion in the com-panion case,National Telephone Compnay, Inc.,215NLRB No. 17, issued today, in which it found only adivisionwide unit appropriate and then cited that caseto dismiss the petition herein. In my dissent in thecompanion case, I pointed out that the majority's opin-ion therein will deprive the employees in Hartford ofany opportunity to exercise the rights guaranteed underSection 7 of the Act. Here the result reached by themajority is even more absurd.215 NLRB No. 18 NATIONAL TELECOMMUNICATIONS, INC.Thus, as in the companion case, the branch managerhas local autonomy or control over the employees andtheir day-to-day problems. In addition, however, here,unlike in the companion case where there is some evi-dence of interchange, although minimal, there is noevidence whatsoever of temporary transfers to or fromthe Buffalo branch. Moreover, the geographical separa-tion of the other branches from Buffalo is even greaterthan in the companion case for Buffalo is 149 milesfrom Syracuse, the nearest branch; 391 miles fromHartford, the division headquarters; 356 miles fromPhiladelphia; 356 miles from Camden; 396 miles fromBridgeport; 434 miles from Manchester, New Hamp-shire; and 441 miles from Providence, Rhode Island.These distances can hardly be considered the type ofgeographical proximity which would be a bar to findinga single-branch unit inappropriate. As in the compan-ion case, there is no history of collective bargaining andno union seeks a broader unit.In conclusion,all the factors,including local au-185tonomy vested in the branchmanager, lack of inter-change,and geographical separation that usually makea single-location unit appropriate are present. Giventhese factors, I fail to see how it can be said that theBuffalo employees have any community of interest, asnormally defined by the Board, with the employees ofthe other branches unless that community of interest isdetermined solely by the fact that they work for thesame company. If the Buffalo unit sought herein doesnot constitute an appropriate single-location unit of amultilocation enterprise, I frankly do not see how themajority will ever again find a single-location unit ap-propriate. In my opinion, the majority's opinion notonly deprives the Buffalo employees of any opportunityto exercise their Section 7 rights, but makes a mockeryof Board precedent and the statute's direction to frameunits to "assure to employees the fullest freedom inexercising the rights guaranteed by the Act." I wouldfind theBuffalo unitappropriate.